Clayton, iJ.
There are only two errors assigned, both directed to the same point, viz., the right of the defendant to show title in himself. The principle is too well settled to need the citation of authorities that in actions of unlawful detainer the only question involved is one of tenancy. It is not material whether the defendant owns the premises or not, nor from whom he obtained title. No objection is made that the court excluded proper testimony. The court’s charge was clear and concise, and submitted the issue properly, and the jury found for the plaintiffs. The motion to strike out was properly susr tained. If the relation of landlord and tenant had existed between the plaintiffs and defendant, or between the plaintiffs’ grantor and the defendant, and the term of tenancy had expired, and written notice to quit had been given, the plaintiffs were entitled to a verdict. All other issues were properly eliminated from the case.
The judgment of the court below is affirmed.